Title: To Thomas Jefferson from Froullé, 7 October 1785
From: Froullé, Jean François
To: Jefferson, Thomas



MONSIEUR Paris le: 7: 8bre. 1785.

Jai reflechi sur L’honneur de vôtre proposition, et calculé à combien me reviendroit L’ouvrage de Monsieur vôtre ami. En suposant qu’il produise 36 feuille D’impression à 36.₶ par feuille


cela formeroit une somme de
1296.₶


Pour la traduction à 24₶. la feuille
 864



2160₶ 


   Pour papier et Impression tiré à  trois mil Exemplaires; au moins à raison  de 84₶ La feuille forme une somme De
3024 



   5184 


faux frais de Manutention
   300 


Total de depence
5484₶


Les trois mil exemplaires vendu à raison de 3.₶ 10s. c’est L’Evaluation que je puis en faire, à raison qu’il faut en soustraire la remise qui est d’usage au Libraire de Province et autres. Je dis donc que 3000 Exemplaires vendu à raison de 3.₶ 10s. ne peuvent produire que 10500₶ Sur ce, j’ai touts les Risques à courir: 1°. L’incertitude du débit; 2°. La crainte d’une autre traduction; 3°. L’inconvenient de La perte enver le Libraire de Province; 4to Celui de la contrefaction, aussitot que je l’aurez mis au jour. Sur ce Monsieur je ne vous fait aucune exageration, je ne parle qu’àpres Les experiences que j’ai eprouves dans le commerce.
Vous voyez donc Monsieur que L’offre de Payer 900₶ à L’auteur, un an apres que L’ouvrage aura paru, est une offre raisonnable: ou Si mieux aimé je le ferez à moitier frais, et moitier benefice. Sur ce Monsieur, je ne vous demande que la préference, vous priant de me croire avec le plus profond respect Monsieur Vôtre tres umble et tres obeissant serviteur,

Froullé


Mon epouse etant absente, m’enpeche de pouvoir vous porter ma reponse, et je ne pourai avoir L’honneur de Passer ches vous que Dimanche le matin.
J’ai ecrit à Londre pour Les deffets du Catesby.

